

114 HR 6147 IH: Apollo I Memorial Act
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6147IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Miller of Florida, Ms. Brown of Florida, Mr. Takano, Ms. Edwards, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Veterans' Affairs, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the 50th Anniversary Apollo I Memorial.
	
 1.Short titleThis Act may be cited as the Apollo I Memorial Act. 2.FindingsCongress finds the following:
 (1)On January 27, 1967, NASA Astronauts Command Pilot Virgil I. Gus Grissom, Senior Pilot Edward H. White II, and Pilot Roger B. Chaffee were killed in an electrical fire that broke out inside the Apollo I Command Module on Launch Pad 34 at the Kennedy Space Center in Cape Canaveral, Florida.
 (2)Command Pilot Virgil Grissom was selected by NASA in 1959 as one of the original seven Mercury astronauts. He piloted the Liberty Bell 7 spacecraft on July 21, 1963, on the second and final Mercury suborbital test flight, served as command pilot on the first manned Gemini flight on March 23, 1965, and was named as Command Pilot of the first Apollo flight. He began his career in the United States Army Air Corps and was a Lieutenant Colonel in the United States Air Force at the time of the accident, and he is buried at Arlington National Cemetery.
 (3)Senior Pilot Edward H. White II was selected by NASA as a member of the second astronaut team in 1962. He piloted the Gemini-4 mission, a 4-day mission that took place in June 1965, during which he conducted the first extravehicular activity in the United States human spaceflight program. He was named as Command Module Pilot for the first Apollo flight. He began his career as a cadet in United States Military Academy at West Point and was a Lieutenant Colonel in the United States Air Force at the time of the accident.
 (4)Pilot Roger B. Chaffee was selected by NASA as part of the third group of astronauts in 1963. He was named as the Lunar Module Pilot for the first Apollo flight. He began his career as a ROTC cadet before commissioning as an ensign in the United States Navy, he was a Lieutenant Commander in the United States Navy at the time of the accident, and he is buried at Arlington National Cemetery.
 (5)All 3 astronauts were posthumously awarded the Congressional Space Medal of Honor. (6)As Arlington National Cemetery is where we recognize heroes who have passed in the service of our Nation, it is fitting on the 50th anniversary of the Apollo I accident that we acknowledge those astronauts by building a memorial in their honor.
			3.Construction of memorial to the crew of the Apollo I launch test accident at Arlington National
			 Cemetery
 (a)Construction requiredThe Secretary of the Army shall, in consultation with the Administrator of the National Aeronautics and Space Administration, construct at an appropriate place in Arlington National Cemetery, Virginia, a memorial marker honoring the three members of the crew of the Apollo I crew who died during a launch rehearsal test on January 27, 1967, in Cape Canaveral, Florida.
 (b)Availability of fundsOf the amount appropriated or otherwise made available for fiscal year 2017 for operations and maintenance for the Army, $500,000 shall be available for the construction of the memorial marker required by subsection (a).
			4.Donations for a memorial for the crew of the Apollo I launch test accident
 (a)Authority To accept donationsThe Administrator of the National Aeronautics and Space Administration may accept gifts and donations of services, money, and property (including personal, tangible, or intangible property) for the memorial marker required by section 3.
			(b)Transfer
 (1)The Administrator may transfer to the Secretary of the Army any services, money, or property accepted by the Administrator under subsection (a) for the purpose of the construction of the memorial marker required by section 3.
 (2)Any moneys transferred to the Secretary under paragraph (1) shall be merged with amounts in the account referred to in subsection (b) of section 3, and shall be available for the purpose referred to in that subsection.
 (c)Expiration of authorityThe authority of the Administrator to accept gifts and donations under subsection (a) shall expire 5 years after the date of enactment of this Act.
			